UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6119


TYRONE PEELE,

                     Plaintiff - Appellant,

              v.

JACK A. WILLIFORD,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever, III, District Judge. (5:19-cv-00229-D)


Submitted: May 19, 2020                                           Decided: August 13, 2020


Before NIEMEYER, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Peele, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrone Peele appeals the district court’s order dismissing his complaint for lack of

subject matter jurisdiction. We have reviewed the record and find no reversible error. We

therefore affirm for the reasons stated by the district court. Peele v. Williford, No. 5:19-

cv-00229-D (E.D.N.C. Dec. 17, 2019). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2